Citation Nr: 0125705	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned a 30 percent evaluation effective February 
23, 1998.  In November 1999, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of the benefit sought.  

This matter was remanded in September 2000 for the purpose of 
scheduling a VA examination and obtaining Vet Center 
treatment records.  This case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran's PTSD is not manifested by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a rating decision dated August 1998, the veteran was 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective February 23, 1998.  The veteran contends 
that the 30 percent evaluation does not accurately reflect 
the severity of his PTSD.

At his June 1998 VA examination, the veteran reported that 
since 1995 he has worked as a condominium manager in 
Shreveport, Louisiana and found the job acceptable given that 
he could relate to people on his own terms and did not have 
to meet lots of other stresses and demands.  He indicated 
that he got along well with his wife but she left him alone 
and he basically retreated from anything that he found 
demanding.  The veteran refused to tell the examiner about 
his past marriages other than he felt that he was part of the 
problem and the wives were part of the problem, and 
attributed much of his difficulty to Vietnam, although he was 
unable or unwilling to specify further.  The examiner noted 
that when he asked the veteran questions, he responded with 
basically noninformation.  When the examiner confronted the 
veteran with the lack of information, the veteran responded 
that he was uncomfortable talking about anything and refused 
to elaborate further.  His primary problem was difficulty 
being around others and he seemed to be not very self-
revealing.  The veteran indicated that he had some sleeping 
problems, but refused to elaborate upon them.  The examiner 
noted that the veteran basically disengages from any type of 
demanding activity, although in contrast he did work as a 
manager for the condominium.  It was noted that the veteran 
evidently made a large amount of money in investment banking 
before he quit to live off his savings and work in the 
present job.

The examination showed the veteran to be alert and oriented, 
had dysphoric mood and affect.  He wore a casual shirt and 
pants and carried a beeper.  He denied all forms of 
hallucinations and also denied ideas of reference.  The 
veteran vaguely reexperienced past traumatic events, the last 
being about 3 weeks prior.  He denied inappropriate behavior, 
such as jumping to the floor, checking his doors, etc.  
Hygiene was noted as very good and he was oriented in all 
spheres.  Attention and concentration were good and 
intermediate memory was mixed.  He recalled 4/4 objects and 
3/4 objects about 20 minutes later.  He denied obsessive or 
ritualistic behavior.  Rate and flow of speech were 
unremarkable.  Panic attacks were denied, but the examiner 
noted that the veteran basically leaves any uncomfortable 
situation.  The veteran denied impaired impulse control, 
sleep was disturbed, but again unspecified.

The veteran was administered the MMPI-2, which produced a 2-
3-7-0 high point code type.  Such persons tended to be 
described as chronically depressed with anxious symptoms 
which were channeled somatically.  Such people tended to be 
chronically somewhat angry and irritable and blame others for 
their difficulties.  There was a very strong indication that 
somatic complaints had a very large functional component.  
Interestingly, both PTSD scales were not elevated.  The 
profile was more one of someone trying to emphasize that he 
was not doing well in life primarily depressed and to a 
lesser extent anxious.  Such persons were very difficult 
treatment cases because they were unwilling or unable to see 
their own contribution to problems.  They had expectations, 
which often were not expressed and hold others responsible 
for their feelings.  There were additional elevations on 
supplementary scales such as the MT scale indicating 
conflicts with those close to him.  Both subjective 
depression and physical functioning were affected.  In 
addition, there was an indication that the veteran was only 
comfortable around those he knew well or when basically alone 
which was consistent with his self-report.

The Traumatic Symptom Inventory was administered and results 
indicated difficulty with intrusive experiences and defensive 
avoidance.  This specifically meant that thoughts came into 
his head and that he avoided both those thoughts and other 
things which reminded him of those difficult events.  Of the 
three summary scales for PTSD, only the Trauma scale was 
mildly elevated.  The veteran had a history of a self-
reported abuse of alcohol and it was possible that some of 
his symptomatology might be due to that.  The Axis I 
diagnosis was PTSD mild, with full extent unable to be 
determined due to the veteran's unwillingness to participate 
in the evaluation process.  Axis II diagnosis was personality 
disorder NOS (narcissistic, passive-aggressive).  The 
veteran's Global Assessment of Functioning (GAF) Score was 
assessed as 55.

An October 1997 letter from the Vet Center Readjustment 
Counselor-Therapist indicated that the veteran's symptoms 
(reexperiencing, avoidance and arousal) were rated serious 
causing serious impairment in social and occupational 
functioning.  A July 1999 letter from the Therapist indicated 
that while much of the time the veteran's symptoms result in 
moderate impairment in his overall functioning, all it took 
was one or a series of flashbacks, nightmares and/or highly 
stimulating/stressful events (e.g., a job related emergency 
or a large, active family holiday gathering) to bring on a 
level of severe impairment resulting in his being unable to 
work or relate in any normal, typical way socially for a 
period of hours or days.

Vet Center reports dated July 1994 to December 1999 show that 
the veteran was seen on a regular basis and that the his 
symptoms varied from serious to moderate depending on factors 
beyond his control.  Reports indicated that the veteran had 
good support from his spouse and family and he enjoyed his 
work most of the time.  The case was closed in December 1999.  
In November 2000 the veteran was seen for an individual 
session and discussed his case and current problems to 
include physical.

At his February 2001 VA examination conducted by a 
psychologist, the veteran reported that when he smelled 
diesel fuel he had a reaction and he began to see in his mind 
scenarios of what happened while he was in Vietnam and he had 
thoughts which were triggered by this smell.  He indicated 
that he had weird dreams about the battle field.  He reported 
living near a landing field or airstrip which had a tendency 
to result in dust being unsettled and this also tended to 
bring back memories of his Vietnam War experiences.  What 
seemed to be most problematic was just the uncontrolled 
situation when the thoughts entered his mind.  The veteran 
reported that he had been employed as a property manager for 
a homeowners association for the past 6 years.  

The examination showed the veteran to be oriented times four 
and was cooperative during the clinical interview, the mental 
status examination, and the psychodiagnostic testing.  He was 
casually dressed and neatly groomed.  His affect was 
appropriate to the context and the setting and his mood was 
reported to be not one way or the other, however his mood was 
stable.  He denied the presence of any auditory or visual 
hallucinations or the presence of any delusions or any ideas 
of reference.  He denied any suicidal or homicidal ideation 
or past behavior.  There was no indication of short-term or 
long-term memory difficulties and he did not experience any 
difficulty with attention and concentration.  He did 
experience difficulty following instructions and was only 
able to complete two out of a three-stage command.  He was 
somewhat of a vague historian and had to be prompted to go 
into more detail.  He ranged from being fairly cooperative to 
marginally cooperative.  His voice was within normal limits 
and unremarkable.  He reported sleep disturbances in the form 
of difficulty falling asleep, seven out of seven nights a 
week with awakenings every night and concomitant difficulty 
returning back to sleep every night.  In addition, he 
indicated that he had some difficulty waking in the mornings.  
He denied any appetite disturbances.  He denied any misuse or 
abuse of prescription medications or any excessive use or 
abuse of over-the-counter medications with the possible 
exception of antacids.  He indicated that he excessively used 
alcohol in the past, however he ceased drinking in 1987 or 
1988.  He denied ever having been in treatment for alcohol 
abuse or excessive use and reported having marijuana roughly 
30 years ago and denied any current use or any other history 
of use of recreational or street drugs.  

The veteran submitted to the administration of MMPI, MCMI-II, 
Trauma Symptom Inventory, and a mental status examination.  
All of his inventories produced protocols, which were deemed 
interpretable.  His psychological testing was found to be 
positive for PTSD symptoms of a chronic, but mild nature and 
the presence of a severe personality disorder.  His 
psychological testing was found to be positive for the 
following PTSD symptoms: the intrusive PTSD symptoms such as 
nightmares and flashbacks; the attempts to eliminate painful 
thoughts and/or memories from a conscious level of awareness; 
and some of the emotional numbing which was usually seen in 
victims who have been exposed to trauma.  His testing 
reflected the presence of a personality disorder which tended 
to be the type where individuals were perceived to be 
anxious, nervous, tense, and jumpy.  These individuals 
evidence incidences of excessive worry and tend to anticipate 
problems before they occur and often over react to minor 
stressors.  The veteran indicated that he did have sleep 
disturbances and self medicated with melatonin by his own 
self report.  Although he did not shop for himself or shop 
for groceries, he indicated that he did shop for items that 
he may need or a few items that may be needed.  He indicated 
that he tended to avoid crowds and this appeared to not be or 
cause a major difficulty because his spouse did the shopping 
and he tended to interact with his spouse and did not 
indicate any marital problem.  The examiner noted in summary 
that the veteran presented with mild to transient symptoms 
which may only in effect be influenced by his specific 
personality disorder and only cause significant problems 
during periods of increased stress.  The Axis I diagnosis was 
PTSD, chronic, mild symptoms.  Axis II diagnosis was schizoid 
personality disorder.  The GAF score was assessed as 60.  The 
examiner indicated that the diagnostic picture reflected a 
combination of the veteran's PTSD symptoms as well as his 
personality disorder and it was inappropriate and impossible 
to try to attempt rendering separate GAF's to address the 
PTSD symptoms alone and the personality disorder.  

VA outpatient treatment record dated February 2001 indicates 
that the veteran was referred from the Vet Center for 
medication for PTSD.  It was noted that the veteran had chest 
pains after he failed a treadmill test and was on blood 
pressure medication.  The veteran reported nightmares, no 
sweats, flashbacks, exaggerated startle response, and 
avoidance of crowds.  He also indicated that he was sleeping 
poorly and had a job running a condo association.  The 
examination showed the veteran to be well kept, clean, well 
groomed, alert, and had bright intellect.  The veteran's mood 
was depressed, no suicidal or homicidal ideations, anxious 
but goal oriented, able to focus and concentrate, had good 
eye contact, no delusions or hallucinations, no dissociative 
symptoms, oriented times 4, and had good memory.  The veteran 
was assessed a GAF score of 41.

At a VA examination dated April 2001, conducted by a 
psychiatrist, the veteran reported suffering from severe 
episodes of anxiety over the last 30 years since his service 
in Vietnam.  He indicated that this anxiety would typically 
manifest as sudden onset of shortness of breath, tremor, 
muscle tension, chest pain, and a feeling of impending doom.  
He reported that these attacks would last for hours and left 
him quite physically and emotionally drained.  The veteran 
reported that he had never been hospitalized and denied any 
previous suicide attempts or gestures and denied any previous 
treatment for alcohol dependence or other chemical 
dependence.  He indicated that he did drink excessively 
during his tour in Vietnam and for sometime thereafter, but 
quit entirely on his own in 1990 except for an occasional 
one.  The veteran denied any family history of mental illness 
or chemical dependency.  He indicated that he was employed as 
a commercial pilot in the early 1970s before leaving that 
profession to go into the banking business.  He remained in 
the banking business from 1973 to 1989.  The veteran reported 
being married three times and had one son.  His current 
marriage began in 1997 and his wife worked for a local 
advertising agency.  At the time of the examination he was 
employed as the manager of a condominium complex where his 
elderly mother lived.

The examination showed the veteran to be alert, well-groomed, 
casually dressed, very clean cut, and he was polite and 
cooperative during the interview.  His mood was very serious 
and subdued with considerable frustration evident at times.  
His affect was generally restricted and he did cry briefly on 
one occasion during the interview, but pulled himself 
together quickly and then smiled.  He did have mild 
neuronegative symptoms of depression including decreased 
sleep, decreased energy, decreased concentration, and 
decreased interest.  The veteran said that all of these 
symptoms had improved significantly since he was placed on 
Seroquel by his physician.  The veteran's speech was logical, 
normal rate, and no psychotic symptoms were noted.  He denied 
any suicidal or homicidal ideation.  He was well oriented 
without cognitive impairments.  Judgment and insight appeared 
good.  The examiner estimated the veteran's intelligence as 
average to above average.  The Axis I diagnoses were probable 
PTSD, moderate; panic disorder; possible depressive disorder, 
not otherwise specified.  Axis II diagnosis was diagnosis 
deferred (some characteristics of personality disorder).  The 
examiner assigned a GAF score of 55.  The examiner noted that 
the veteran described some impairment in relationships and in 
occupational functioning, secondary to his anxiety symptoms 
and to his social withdrawal.  However, these impairments 
appeared to be somewhat variable and it was not the 
examiner's impression that they had a significant impact on 
his overall productivity.  

At his June 1999 RO hearing the veteran testified of his 
experiences in Vietnam and that he was divorced three times 
and had one grown child.  The veteran indicated that when he 
got out of the service he started a helicopter crop dusting 
business.  He testified that the business only lasted a year 
because it was stressful.  Shortly after that he moved to 
Houston and entered the investment banking business.  After 
that career he became manager at a condominium complex.  He 
indicated that situations that affected him were the smell of 
diesel, a two bladed Huey helicopter with a Red Cross on it, 
or Vietnamese people.  He described problems with 
concentration, memory, startle response, withdrawal, 
hypervigilance, thoughts of suicide, thoughts of homicide, 
flashbacks, and nightmares.  The veteran testified that he 
was going through counseling at the Vet Center once a week.  

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001), (VCAA), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 
implementing regulation at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, June 1998, February 2001, and April 2001 VA 
examination reports, letters from Vet Center Readjustment 
Counselor-Therapist dated October 1997, and July 1999, RO 
hearing transcript dated June 1999, Vet Center reports dated 
July 1994 to December 1999, and November 2000, and a VA 
outpatient treatment report dated February 2001.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to an increased 
evaluation for the disability at issue.  The discussions in 
the statement of the case and supplemental statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Thus, although the claim was developed before the 
effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.

The service connected PTSD is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

The Board finds that the clear preponderance of the evidence 
is against entitlement to an evaluation in excess of the 
currently assigned 30 percent.  The veteran's PTSD is not 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  There 
was no evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

VA examinations consistently showed the veteran to be well 
oriented, attention and concentration were good, no auditory 
or visual hallucinations, no delusions, no suicidal or 
homicidal ideations, no indication of difficulty with short-
term or long-term memory, judgment and insight were good, 
speech was logical, normal rate, and no psychotic symptoms 
were noted, with sleep disturbances, and difficulty following 
instructions.  In addition, the evidence shows that the 
veteran works as a manager for a condominium complex.  Thus, 
it is apparent that most of the symptoms for a 50 percent 
rating are not present.  The medical evidence does not show 
that the veteran has met the criteria for a rating in excess 
of 30 percent.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
service-connected PTSD is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

